Citation Nr: 0723576	
Decision Date: 07/31/07    Archive Date: 08/14/07

DOCKET NO.  05-00 147A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Roanoke, Virginia


THE ISSUE

Entitlement to service connection for diabetes mellitus, to 
include as due to Agent Orange exposure.  


REPRESENTATION

Appellant represented by:	Brooks S. McDaniel, Agent


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel

INTRODUCTION

The veteran had active service from February 1960 to February 
1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 RO rating decision that 
denied service connection for diabetes mellitus, to include 
as due to Agent Orange exposure.  The veteran provided 
testimony at a personal hearing at the RO in February 2005.  
In April 2006, the veteran testified at a Board 
videoconference hearing.  

The Board notes that at the April 2006 hearing, there was 
some question by the veteran as to whether the issue of 
entitlement to service connection for a liver disorder was in 
appellate status.  This issue was denied by a June 2005 RO 
decision.  There is no document in the record which 
constitutes a notice of disagreement with that decision.  
While the veteran's representative filed a statement in June 
2005, that statement clearly reflects an inquiry as to the 
appeal initiated in January 2005.  Nothing in that document 
identifies the June 2005 decision or addresses the liver 
condition.  Thus, it does not constitute a notice of 
disagreement with the denial of service connection for a 
liver disorder, and that issue is not in appellate status.  
38 C.F.R. § 20.201.  However, in the testimony at the April 
2006 Board hearing the veteran again raises the issue of 
entitlement to service connection for a liver disorder.  Such 
matter is referred to the RO for appropriate action. 


FINDINGS OF FACT

1.  The veteran did not serve in the Republic of Vietnam and 
the evidence does not establish that he was exposed to Agent 
Orange during his period of service.  

2.  The veteran's current diabetes mellitus was not shown in 
service or for many years thereafter.  



CONCLUSION OF LAW

Diabetes mellitus was not incurred in or aggravated by 
service, nor may such be presumed.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1116 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in March 2003 and January 2004 letters, the RO 
provided notice to the veteran regarding what information and 
evidence is needed to substantiate the claim, as well as what 
information and evidence must be submitted by the veteran, 
what information and evidence will be obtained by VA, and the 
need for the veteran to advise VA of or submit any further 
evidence that pertains to the claim.  The case was last 
readjudicated in January 2007.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file includes the 
veteran's service personnel and medical records; post-service 
private and VA treatment records; a copy of a statement from 
a congressman submitted by the veteran; and hearing 
transcripts.  

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate the claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  There is no indication that there 
is additional evidence to obtain, there is no additional 
notice that should be provided, and there has been a complete 
review of all the evidence without prejudice to the veteran.  
As such, there is no indication that there is any prejudice 
to the veteran by the order of the events in this case.  See 
Pelegrini, supra; Bernard v. Brown, 4 Vet. App. 384 (1993).  
Moreover, as the Board concludes below that the preponderance 
of the evidence is against the veteran's claim, any question 
as to an appropriate evaluation or effective date to be 
assigned is rendered moot.  Any error in the sequence of 
events or content of the notice is not shown to have affected 
the essential fairness of the adjudication or to cause injury 
to the claimant.  See Sanders, supra.  Thus, any such error 
is harmless and does not prohibit consideration of this 
matter on the merits.  See Conway, supra; Dingess, supra; see 
also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998).
	



Analysis

The Board has reviewed all the evidence in the veteran's 
claims file, which includes: his contentions and testimony; 
service personnel and medical records; post-service private 
and VA treatment records; and a copy of a statement from a 
congressman submitted by the veteran.  Although the Board has 
an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate each claim and what the evidence in the claims 
file shows, or fails to show, with respect to the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service 
until the present is required where the chronicity of a 
condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  38 
C.F.R. § 3.303(d).  

A veteran who served in the Republic of Vietnam during the 
Vietnam era is presumed to have been exposed to certain 
herbicide agents (e.g. Agent Orange).  In the case of such a 
veteran, service connection for listed diseases may be 
presumed if they are manifest to a compensable degree within 
specified periods.  This includes Type II diabetes mellitus, 
if manifest to a compensable degree at any time after 
service.  38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 
3.309(e).  This presumption of service connection may be 
rebutted by affirmative evidence to the contrary.  38 
U.S.C.A. § 1113; 38 C.F.R. § 3.307(d).  

Service connection for certain chronic diseases, including 
diabetes mellitus, will be presumed to have been incurred in 
service if they are manifest to a compensable degree within 
the first year following active service.  38 U.S.C.A. §§ 
1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet.App. 247, 253 (1999); see also Pond v. West, 12 Vet.App. 
341, 346 (1999).  

The veteran had active service from February 1960 to February 
1968.  His service personnel records do not show that he had 
service in the Republic of Vietnam.  His occupational 
specialties were listed as a roads and grounds specialist, a 
maintenance and production clerk, and a control tech.  The 
veteran served in locations including Lackland Air Force Base 
in Texas; Columbus Air Force Base in Mississippi; Moody Air 
Force Base in Georgia; and in Wakkanai, Japan.  A January 
2004 response from the National Personnel Records Center 
(NPRC) indicated that there were no records of the veteran 
being exposed to herbicides (Agent Orange).  

The veteran's service medical records do not show complaints, 
findings, or diagnoses of diabetes mellitus.  On separation 
examination his endocrine system was normal and his 
urinalysis was negative for sugar.  

The first post-service clinical evidence of record of 
diabetes mellitus is in January 1987, many years after the 
veteran's separation from service.  A January 1987 private 
treatment report from C. B. Andrews, M.D., noted that the 
veteran did take one tablet of Dymelor for diabetic control.  
A December 1988 treatment report related an impression that 
included diabetes mellitus.  

Subsequent post-service private and VA treatment records show 
treatment for diabetes mellitus.  VA treatment reports dated 
in November 2002 and September 2003 noted the veteran had 
diabetes mellitus for over 20 years.  

A November 2003 statement from L. Potter, D.O., noted that 
the veteran had been a patient at their clinic since July 
1995 and suffered from diabetes type 2.  Dr. Potter indicated 
that the veteran's diabetes mellitus was presently requiring 
insulin as one would expect given the years he had suffered 
from it.  

The Board observes that the veteran's service personnel 
records do not indicate that he had any Vietnam service, nor 
does he claim such.  As noted previously, a January 2004 
response from the NPRC specifically indicated that there were 
no records of the veteran being exposed to herbicides (Agent 
Orange).  The veteran has alleged that he was exposed to 
Agent Orange as well as other chemicals such as DDT, TCE, and 
PCE.  He has alleged that he was exposed to such chemicals at 
such locations as Columbus Air Force Base in Mississippi; 
Moody Air Force Base in Georgia; and in Wakkanai, Japan.  The 
veteran submitted a copy of a statement from a congressman 
that asked the then Secretary of Defense for information 
concerning use and storage of Vietnam era herbicides such as 
Agent Orange.  The congressman referred to storage of such 
herbicides in places such as Gulfport, Mississippi.  The 
Board notes that statement did not specifically refer to 
storage of such herbicides at Columbus Air Force Base in 
Mississippi; Moody Air Force Base in Georgia; and in 
Wakkanai, Japan.  

The term herbicide, for purposes of 38 C.F.R. § 3.307, means 
a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of 
Vietnam during the period beginning on January 9, 1962, and 
ending on May 7, 1975, specifically: 2, 4-
dicholorophenoxyacetic acid; 2, 4, 5-T and its contaminant 
TCDD; cacodylic acid; and picloram.  38 U.S.C.A. § 
1116(a)(4); 3.307(a)(6)(i).  

The Board finds the statement from the congressman is 
entitled to little probative weight in this mater.  The 
statement does not indicate that the veteran was exposed to 
Agent Orange at any of the locations where the veteran was 
stationed, such as Lackland Air Force Base in Texas; Columbus 
Air Force Base in Mississippi; Moody Air Force Base in 
Georgia; and in Wakkanai, Japan.  

Thus, as the veteran did not serve in the Republic of Vietnam 
during the Vietnam era, and there is no competent evidence 
indicating exposure to Agent Orange 
during his military service, he is not entitled to service 
connection for diabetes mellitus on a presumptive basis due 
to Agent Orange exposure.  38 C.F.R. § 3.309(e).  
Nonetheless, the veteran is not precluded from establishing 
service connection for diabetes mellitus on a direct basis.  
See Combee v. Brown, F.3d at 1039 (Fed. Cir. 1994).  

In this regard, there is no evidence showing diabetes 
mellitus in service or for many years thereafter.  The 
veteran indicated in his hearing that he was treated 
following service by a private physician and that records of 
such treatment would not be attainable.  The earliest 
evidence in the record is dated in 1987, and other records 
which reference his diabetes history as being 20 years 
earlier, placing the onset in the early 1980's.  There is 
nothing in the record indicating that his diabetes is related 
in any way to service, to include chemical exposure.  

The Board has considered the veteran's statements regarding 
the etiology of diabetes mellitus.  However, the veteran, as 
a lay person, is not competent to give a medical opinion on 
the diagnosis or etiology of a condition.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  

Thus, the preponderance of the evidence is against a finding 
that his diabetes was incurred in service, was manifested 
within one year following discharge from service, or is 
otherwise related to service.  Therefore, the claim for 
service connection is denied.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet.App. 49 (1990).  



ORDER

Service connection for diabetes mellitus, to include as due 
to Agent Orange exposure, is denied.  



____________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


